DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/295,022 in view of Lukavich (3,851,413). Independent claims 1 of both applications do not differentiate between a corner or center adapter.  While claim 9 specifies the corner or center adapter, there is insufficient structure to differentiate the claims in Lukavich.  Lukavich discloses utilizing a slot on an adapter cover to allow it to be used as a corner adapter.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a slot on the adapter of the ‘022 applcation to allow it to be used as a corner adapter as taught by Lukavich.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafond (3,774,324) in view of Sjogren et al. (4,587,751).

Regarding claim 1, Lafond discloses an adapter cover comprising:
A shell body (13) including an exterior surface and an interior surface and defining a vertical direction, a horizontal direction and a vertical plane
A front face portion defining a thru-hole configured to allow a nose portion of an adapter to pass horizontally through the thru-hole past the interior surface and then past the exterior surface
A top leg extending horizontally from the front face portion and having a top leg side portion defining a concave arcuate portion extending rearward from the front face portion, a convex arcuate portion extending horizontally from the concave arcuate portion and terminating in a vertical rear surface
A bottom leg extending horizontally from the front face portion

    PNG
    media_image1.png
    135
    88
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Thru-hole)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bottom leg)][AltContent: textbox (Concave arcuate portion)][AltContent: textbox (Top leg)][AltContent: textbox (Convex arcuate portion)][AltContent: textbox (Vertical rear surface)][AltContent: arrow][AltContent: textbox (Front face)]
















general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  


Regarding claim 10, the combination discloses that the vertical plane defines a plane of symmetry for the adapter cover.

Claims 3-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafond (3,774,324) in view of Sjogren et al. (4,587,751) as applied to claim 1 above and further in view of Stangeland et al. (8,925,220).

Regarding claim 3, the combination of Lafond and Sjogren et al. discloses the invention as described above, but fails to disclose a stabilization pad extending forwardly from the front face portion.  Like the combination, Stangeland also discloses a mounting arrangement for the tooth on a nose of an excavating implement utilizing an adapter.  Unlike the combination, Stangeland discloses the use of stabilization pads (44) on forward facing surfaces to provide a better fit between mating parts.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize stabilization pads on the front face of the shell body of the combination as taught by Stangeland as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).


Regarding claims 4 and 8, the combination discloses a second stabilization pad but fails to disclose the trapezoidal perimeter shape of the thru-hole or the shape of the terminal portion of the top leg.  It would have been obvious to one having ordinary skill in the art 

Regarding claim 5, the combination discloses the invention as described above but fails to disclose the dimensions of the stabilization pads. It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the stabilization pad size limitations disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafond (3,774,324) in view of Sjogren et al. (4,587,751) as applied to claim 1 above and further in view of Lukavich (3,851,413).

Regarding claim 9, the combination of Lafond and Sjogren discloses the invention as described above, but fails to disclose that the adapter cover is a corner adapter cover.  Like the combination, Lukavich also discloses adapter covers for teeth on an excavation bucket.  Unlike the combination, Lukavich discloses that a center adapter cover can be adapted to be used as a corner adapter cover by including a slot in the top wall of the adapter cover (Figure 2).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a slot on the top of the adapter cover to fit around the corner of a bucket in the combination as taught by Lukavich as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).



Allowable Subject Matter
Claims 11-20 are allowed.

Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the appropriate Terminal Disclaimers are filed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064.  The examiner can normally be reached on Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671